 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW S. ANDERSEN,                                No. 2:20-cv-0999 KJM CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    JENNIFER SHAFFER, et al.,
15                        Defendants.
16

17           Plaintiff filed a motion for extension of time to file objections to the court’s May 10, 2021

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s motion for an extension of time (ECF No. 17) is granted; and

20           2. Plaintiff is granted twenty days from the date of this order in which to file objections.

21   Dated: July 12, 2021
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26   12/ande0999.36(2).docx

27

28
